Name: Commission Implementing Decision (EU) 2017/1984 of 24 October 2017 determining, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases, reference values for the period 1 January 2018 to 31 December 2020 for each producer or importer which has lawfully placed on the market hydrofluorocarbons from 1 January 2015 as reported under that Regulation (notified under document C(2017) 7080)
 Type: Decision_IMPL
 Subject Matter: trade policy;  deterioration of the environment;  marketing;  technology and technical regulations;  economic geography;  environmental policy;  chemistry
 Date Published: 2017-11-04

 4.11.2017 EN Official Journal of the European Union L 287/4 COMMISSION IMPLEMENTING DECISION (EU) 2017/1984 of 24 October 2017 determining, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases, reference values for the period 1 January 2018 to 31 December 2020 for each producer or importer which has lawfully placed on the market hydrofluorocarbons from 1 January 2015 as reported under that Regulation (notified under document C(2017) 7080) (Only the Bulgarian, Czech, Croatian, Danish, Dutch, English, Estonian, Finish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovakian, Slovenian, Spanish and Swedish are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 16(3) thereof, Whereas: (1) In accordance with Regulation (EU) No 517/2014, the placing on the Union market of at least 100 tonnes of CO2 equivalent of hydrofluorocarbons per year by producers or importers is subject to quantitative limits in order to ensure their gradual reduction. (2) The Commission is required to determine those quantitative limits, namely reference values, for each producer and importer which has lawfully placed on the market hydrofluorocarbons for the relevant reference period. (3) Commission Implementing Decision 2014/774/EU (2) expires on 31 December 2017. (4) The reference values for producers and importers should be recalculated every three years as from 2017 in order to ensure that undertakings are allowed to continue their activities. This Decision should therefore expire on 31 December 2020. (5) The reference values should be calculated on the basis of the annual average of the quantities of hydrofluorocarbons the producers or importers have reported under Article 19 of Regulation (EU) No 517/2014 to have lawfully placed on the market from 1 January 2015 onwards, while excluding quantities of hydrofluorocarbons for the uses referred to in Article 15(2) of Regulation (EU) No 517/2014 during the same period, on the basis of available data, in accordance with Annex V to that Regulation. (6) The annual average of the quantities lawfully placed on the market should be calculated on the basis of the formula stipulated in parameter 4M of the Annex to Commission Implementing Regulation (EU) No 1191/2014 (3), and adding any authorisations pursuant to Article 18(2) of Regulation (EU) No 517/2014 given by the importer or producer in that calendar year. (7) For the calculation of reference values for the new entrants to the market, only the period starting with the year for which quota had been allocated for the first time should be taken into account. (8) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 517/2014, HAS ADOPTED THIS DECISION: Article 1 Determination of reference values For the purpose of the quota allocation, the reference values for each importer and producer shall be those set out in the Annex. Article 2 Period of validity This Decision shall apply from 1 January 2018 and shall expire on 31 December 2020. Article 3 Addressees This Decision is addressed to the following undertakings: F-gas Portal ID Undertaking 9575 AbellÃ ³ Linde, S.A. Calle BailÃ ©n, 105 Barcelona 8009 Spain 13250 Adolf WÃ ¼rth GmbH & Co. KG Reinhold-WÃ ¼rth-StraÃ e 43070 KÃ ¼nzelsau 74653 Germany 9579 ADVANCED IDEAS S.L. Po de la Garsa, 21 VALLDOREIX (Sant Cugat) E-08190 Spain 9581 AEROCHEM ZA TOUCHE MORIN LA BAZOUGE DU DESERT 35420 France 9583 AESTAS EURL 14, rue Ettore Bugatti Molsheim 67120 France 9585 AGA A/S Vermlandsgade 55 KÃ ¶penhavn S DK-2300 Denmark 9587 AGA Gas AB AgavÃ ¤gen 54 LidingÃ ¶ S-18139 Sweden 9589 AGA SIA Katrinas iela 5 Riga LV-1045 Latvia 9401 A-Gas (UK) Ltd Banyard Road, Portbury West Bristol BS20 7XH United Kingdom 16310 A-Gas Electronic Materials Limited Unit 3, IO Center Rugby CV21 1TW United Kingdom 9590 AGC Chemicals Europe York House Hillhouse International Thornton Cleveleys FY5 4QD United Kingdom 9592 Aguilera ExtinciÃ ³n S.L. Alfonso PeÃ ±a Boeuf Madrid 28022 Spain 9596 AIR LIQUIDE ELECTRONICS MATERIALS Rue Guy MOQUET 1 Chalon-sur-SaÃ ´ne 71100 France 9598 Air Products Sp. z o.o. 17 STYCZNIA 48 WARSZAWA 02-146 Poland 9600 Albert Berner Deutschland GmbH Bernerstrasse 4 KÃ ¼nzelsau 74653 Germany 9403 ALCOBRE, S.A. C/LUIS I, NAVE 6B MADRID 28031 Spain 9602 AMA-NO BOUTIQUE LTD. Rakovska 54 Varna 9000 Bulgaria 9605 American Pacific Corporation As represented by: Envigo Consulting Limited Woolley Road Alconbury, Cambridgeshire PE28 4HS United Kingdom 9407 Andreas I. Kannas & Sons Ltd 46 Kallipoleos Av Nicosia 1071 Cyprus 16412 ANNOSCIA SRL BRIGATA REGINA 40 A BARI 70121 Italy 13985 Apollo Scientific Ltd Whitefield Road Stockport SK6 2QR United Kingdom 9409 Arctica Ref OÃ  PÃ ¤rnu mnt. 139E/12 Tallinn Harjumaa 11317 Estonia 16132 Arctica Solutions OÃ  Uue Maailma 24 21 Tallinn 10131 Estonia 9611 ARENCO LTD 2 Propyleon Str, 2033 Nicosia 1310 Cyprus 16382 ARGOS-TRADE SpÃ ³lka z o.o. ul. NÃkanowice 223 Nowe Brzesko 32-120 Poland 9410 ARKEMA France 420 rue d'Estienne d'Orves Colombes cedex 92705 France 9411 ARKEMA Quimica S.A. Ctra. Olzinelles, s/n SANT CELONI  BARCELONA 8470 Spain 9618 Arthur Friedrichs Industriebedarf GmbH HerwigstraÃ e 44 Bremerhaven 27572 Germany 9413 Arthur Friedrichs KÃ ¤ltemittel GmbH Bei den KÃ ¤mpen 22 Seevetal 21220 Germany 14617 AS Eesti AGA PÃ ¤rnu mnt. 141 Tallinn 11314 Estonia 9622 ATOM SYSTEM Tomasz Chrzanowski Wybickiego 1B/12 Kwidzyn 82-500 Poland 9624 ATS Czeslawa Kargol Wroclawaska 44i Kielczow 55-093 Poland 9626 aveECO Michal Dobrzynski Bruzdowa 109G Warszawa 02-991 Poland 15508 Baltic Master UAB Dariaus ir GirÃ no 175 Vilnius 2189 Lithuania 9533 Baltic Refrigeration Group JSC Kaunas distr Ramuciai 54464 Lithuania 12491 Baltic refrigeration group SIA Bullu iela 45 Riga LV1067 Latvia 13692 BALTYKGAZ Spolka z o.o. Sobieskiego 5 Rumia 84230 Poland 9630 Bang & Bonsomer Group Oy ItÃ ¤lahdenkatu 18 A Helsinki 210 Finland 9631 Bang & Bonsomer UAB J.Basanaviciaus 31-6 Vilnius 3109 Lithuania 9633 BB Service SRL Via IV Novembre n. 51 Cerano (NO) 28065 Italy 9635 BEIJER ECR IBÃ RICA SL P. Ind Villaverde Alto C/San Dalmacio 18 28021 Madrid Spain 15950 BEIJER REF Czech s.r.o. Obchodni 107 Cestlice 25101 Czech Republic 9637 Beijer Ref Deutschland GmbH Ohmstrasse 4 UnterschleiÃ heim D-85716 Germany 14228 BEIJER REF POLSKA SP Z O.O. AL. KRAKOWSKA 22 SEKOCIN NOWY RASZYN 05-090 Poland 9639 Beijer Ref Romania DN 59 Km 8 + 550 STANGA SAD 9 Sat Chisoda, comuna Giroc Jud Timis Post Code 0307221 Romania 15953 BEIJER REF Slovakia s.r.o. KrajnÃ ¡ 29 Bratislava 821 04 Slovakia 9535 Beijer Refrigeration UAB_Ltd Savanoriu pr. 189 Vilnius 2300 Lithuania 9641 BEIJING STARGET CHEMICALS CO.,LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 9643 Berling S.A. Ul. Zgoda 5 lok. 8 Warszawa 00-018 Poland 13853 Bettati Antincendio SRL VIA DISRAELI 8 REGGIO EMILIA 42123 Italy 9956 BlazeCut s.r.o. BrusnicovÃ ¡ 3299/7 ChorvÃ ¡tsky Grob 90025 Slovakia 14422 BLYE CO. LTD. NAXXAR ROAD SAN GWANN SGN 9018 Malta 9537 BOC Ltd Ireland John F Kennedy Industrial Estate Bluebell Dublin 12 Ireland 9418 BOC Ltd UK The Surrey Research Park, 10 Priestley Road Guildford, Surrey GU2 7XY United Kingdom 16290 BRESCON Pawel Jaworski NÃkanowice 223 Nowe Brzesko, 32-120 Poland 9420 BULK H24 DI PAVAN DANIELE E C. VIA CARRO MAGGIORE, 10 MEDIGLIA 20060 Italy 9421 Calorie fluor 15 Rue Henri Brisson Beziers 34500 France 14181 CARAMONDANI BROS PUBLIC CO LIMITED KRONOU 1 NICOSIA 2571 Cyprus 16280 Caratgas GmbH Dieselstr. 88 Wuppertal 42389 Germany 9422 CARTESIO SRL Via Volta, 19 VEDUGGIO CON COLZANO 20837 Italy 9654 CHANGSHU 3F ZHONGHAO NEW CHEMICAL MATERIALS CO.,LTD As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 9655 CHANGSHU JINDIHUI CHEMICAL IMP.&EXP.CO.,LTD As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 9658 Chemogas NV Westvaartdijk 85 Grimbergen 1850 Belgium 9746 Chemours 3F Fluorochemicals (Changshu) Co., Ltd As represented by: DUPONT DE NEMOURS (NEDERLAND) B.V. Baanhoekweg 22 Dordrecht 3313 LA Netherlands 20194 Chemours International Operations Sarl As represented by: Chemours Netherlands Baanhoekweg 22 Dordrecht NL-3313 LA Netherlands 9428 Chemours Netherlands B.V. Baanhoekweg 22 Dordrecht 3313 LA Netherlands 9659 ChiBalt OÃ  Lehtmatsa tee 1a Haabneeme Viimsi vald 74001 Estonia 15888 CHLADÃ RENSKÃ  SERVIS JEDLIÃ KA s.r.o. KlatovskÃ ¡ 177 PlzeÃ  32100 Czech Republic 16231 ChÃ odnictwo  Klimatyzacja Zbigniew Pilarski Olszowa 39 KÃpno 63-600 Poland 9661 ChÃ odnictwo Klimatyzacja ECO COLDMAR GoÃ  Marcin ul. WyszyÃ skiego 13/33 ToruÃ  87-100 Poland 9665 Christonik ApS Industrigrenen 21 IshÃ ¸j 2635 Denmark 9669 Clima Sverige AB Fagerstagatan 29 Spanga SE-163 08 Sweden 9670 Climalife Kft RÃ ©t U.2 BudaÃ ¶rs 2040 Hungary 14247 COFRISET RUE NICEPHORE NIEPCE 1063 SAINT PRIEST 69800 France 16363 COLDAIR SRL petru giovacchini 20 BARI 70123 Italy 9672 Coldmaster Witold Morys WiÃ laÃ ska 152 SkoczÃ ³w 43-430 Poland 13569 Coolmark Zweth 6 Barendrecht 2991LH Netherlands 16092 Coolstar MagyarorszÃ ¡g Kft BÃ ©rkert 74 Szeged 6726 Hungary 9676 Coulstock & Plaice Ltd Questor House 191 Hawley Road Dartford Kent DA1 1PU United Kingdom 9678 CRC Industries Europe BVBA Touwslagerstraat 1 Zele 9240 Belgium 15907 Crealis Nederland B.V. Van Konijnenburgweg 84 Bergen op Zoom 4612 PL Netherlands 16054 CREALIS SAS Rue des COULONS 26 BRY-SUR-MARNE 94360 France 9679 Daikin AC Spain S.A. Calle Labastida 2 Madrid 28034 Spain 9680 Daikin Airconditioning Belgium N.V. Avenue Franklin 1 b Wavre 1300 Belgium 9681 Daikin airconditioning central Europa slovakia SPOM S.R.O. Galvaniho 15/C Bratislava 82104 Slovakia 9682 Daikin airconditioning central Europe  Czech Republic SPOR S.R.O. Pobrezni 3 Praha 8 18600 Czech Republic 9683 Daikin Airconditioning Central Europe GmbH Campus 21  Europaring F12/402 Brunn am Gebirge 2345 Austria 9684 Daikin Airconditioning France S.A. 31, Rue des Hautes PÃ ¢tures Nanterre cedex 92737 France 9685 Daikin Airconditioning Germany GmbH Inselkammerstrasse 2 Unterhaching 82008 Germany 9686 Daikin Airconditioning Greece S.A. 50 Ag. Konstantinou str, Maroussi 151 24 Greece 9687 Daikin Airconditioning Italy S.p.A. Via Milano 6 San Donato Milanese 20097 Italy 9689 Daikin Airconditioning Netherlands B.V. Fascinatio Boulevard 562 Capelle aan den Ijssel 2909 VA Netherlands 9690 Daikin Airconditioning Poland Sp.z.o.o Ul Tasmowa 7 Warszawa 02-677 Poland 9691 Daikin Airconditioning Portugal S.A. Quinta da Fonte  Edificio Dona Maria I PaÃ §o de Arcos 2770-229 Portugal 9692 Daikin Airconditioning UK Ltd The Heights  Brooklands Weybridge  Surrey KT13 0NY United Kingdom 9693 Daikin Applied Europe S.p.A. Via Piani di S. Maria, 72 Ariccia 4000 Italy 9695 Daikin Arkema Refrigerants Asia Ltd As represented by: Daikin Chemical Europe GmbH Am Wehrhahn 50 DÃ ¼sseldorf 40211 Germany 9696 Daikin Arkema Refrigerants Trading (Shanghai) Co., Ltd As represented by: Daikin Chemical Europe GmbH Am Wehrhahn 50 DÃ ¼sseldorf 40211 Germany 9697 Daikin Chemical Europe GmbH Am Wehrhahn 50 DÃ ¼sseldorf 40211 Germany 9698 Daikin Chemical France S.A.S Chemin de la Volta  BP 52 Pierre-BÃ ©nite Cedex 69492 France 9699 Daikin Chemical Netherlands B.V. Maaskade 15 Oss 5347 Netherlands 9700 Daikin Croatia d.o.o. Budmanijeva 5 Zagreb 10000 Croatia 9701 Daikin Device Czech Republic s.r.o. Svedske Valy 2 Brno 627 00 Czech Republic 9702 Daikin Europe N.V. Zandvoordestraat 300 Oostende 8400 Belgium 9703 Daikin Fluorochemical China  Shanghai Branch As represented by: Daikin Chemical Europe GmbH Am Wehrhahn 50 DÃ ¼sseldorf 40211 Germany 9704 Daikin Hungary Kft. FehÃ ©rvÃ ¡ri ut. 84/a Budapest 1117 Hungary 9705 Daikin Industries Czech Republic s.r.o. U Nove Hospody 1/1155301 00 Plzen, Skvrnany Czech Republic 9706 Daikin Industries Ltd As represented by: Daikin Chemical Europe GmbH Am Wehrhahn 50 DÃ ¼sseldorf 40211 Germany 14806 Daikin Refrigerants Europe GmbH BrÃ ¼nningstr 50 Frankfurt 65929 Germany 9707 Daikin Sweden A.B. BjÃ ¶rnstigen 87 Solna 169 03 Sweden 9709 Danfoss A/S Nordborgvej 81 Nordborg 6430 Denmark 9711 Dean & Wood Limited 15 Bruntcliffe Avenue, Leeds 27 Industrial Estate Morley, Leeds LS27 0LL United Kingdom 9712 DEHON GESTION BENELUX S.A. AVENUE CARTON DE WIART 79 BRUXELLES 1090 Belgium 9713 DEHON SERVICE BELGIUM S.A. AVENUE CARTON DE WIART 79 BRUXELLES 1090 Belgium 9714 Dehon Service Nederland B.V. Van Konijnenburgweg 84 Bergen op Zoom 4612 PL Netherlands 9538 DEHON SERVICE SA (CLIMALIFE) Avenue du Petit-Parc 26 Vincennes Cedex 94683 France 9716 DELMO SAS BP166  RUE DES FRERES LUMIERE 12 SAINT BONNET DE MURE 69720 France 9718 DEM Production AB OlvÃ ¤gen 17 Vislanda SE-342 50 Sweden 16424 Dinagas, S.A. Poligono Industrial Calonge. C/AviaciÃ ³n, 87 Sevilla 41007 Spain 9719 DKF DEHON KÃ LTE-FACHVERTRIEBS GmbH ROBERT-BOSCH-STRASSE 14 MEERBUSCH 40668 Germany 9724 Dometic Denmark A/S Nordensvej 15 Fredericia 7000 Denmark 9728 Dometic GmbH In der Steinwiese 16 Siegen 57074 Germany 9729 Dometic Light Systems GmbH Dillenburger Strasse 59 Dillenburg 35685 Germany 9733 Dometic Scandinavia AB Gustaf Melins Gata 7 Vastra Frolunda SE-421 31 Sweden 9734 Dometic Seitz GmbH Altkrautheimerstrasse 28 Krautheim 74238 Germany 9736 Dometic WAECO International GmbH Hollefeldstrasse 63 Emsdetten 48282 Germany 9737 DONGYANG WEIHUA REFRIGERANTS CO.,LTD As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 14285 Dow Chemical Company Limited Quarterhouse Industrial Estate Mallow Co. Cork Ireland 16271 Dreebit GmbH Zur Wetterwarte, Haus 301 50 Dresden 1109 Germany 9743 Du Pont  Mitsui Fluorochemicals Company, Ltd As represented by: DUPONT DE NEMOURS (NEDERLAND) B.V. Baanhoekweg 22 Dordrecht 3313 LA Netherlands 9745 DUEL Ltd Tsanko Dustabanov 2 Varna 9009 Bulgaria 9747 DWG Refrigeration Wholesale Limited Unit 2 Broomhill Business Park,Broomhill Road Tallaght Dublin 24 Ireland 15875 EAF protect s.r.o. KarlovarskÃ ¡ 131/50 Cheb 2 35002 Czech Republic 16321 ECO WATT srl Via D. Modugno 47 Cicciano 80033 Italy 9749 Eco-Invest Klima S.C. A. KopczyÃ ska Ã . Podolski ul. JÃ ³zefa Chrzanowskiego 31 ToruÃ  87-100 Poland 16291 ECR-Belgium BVBA Ingberthoeveweg 3B Aartselaar 2630 Belgium 14609 ECR-Nederland BV Collseweg 26 Nuenen 5674TR Netherlands 9753 Ekobud Sp z o.o. ul. RoÃ ºdzieÃ skiego 190B Katowice 40-203 Poland 16247 EL-CLIMA WÃ ska 23/s GrudziÃ dz 86-300 Poland 9755 Electrolux Poland Sp. z o.o. ul. Karolkowa 30 Warszawa 01-207 Poland 9757 Elektroserwis s.c. Anna, Jan Jaworscy NÃkanowice 223 Nowe Brzesko 32-120 Poland 9430 ELETANCO A.E. LTD Christou Samara 8 Limassol 3050 Cyprus 14536 ELTON INTERNATIONAL TRADING COMPANY SA DRASEZA PLACE, INDUSTRIAL PARK AVLONAS 19011 Greece 9540 Empor/Slovenia LESKOÃ KOVA 9A LJUBLJANA 1000 Slovenia 9569 ENVASADO XIOMARA S.L. Pol. Ind. La Torrecilla Chica (Sector 6) YelesToledo 45220 Spain 16381 EPSEM AEBE Peireos Street 139 Athens 11854 Greece 14556 ESSETI SRL TRIESTE 43/A ERBA 22036 Italy 12209 Estrochem SA Epameinonda Str. 86 16674 Athens Greece 16176 ET Petko Petkov  M Dunav blvd. 178 Plovdiv 4003 Bulgaria 9761 EUROCHEM (SE) LTDS. 40 Southernwood Rise Folkstone, Kent CT20 3NW United Kingdom 9762 Eurofex Lehtmetsa tee 1a Haabneeme Viimsi vald 74001 Estonia 9763 Fenix Fluor Limited Rocksavage Site Runcorn, Cheshire WA7 4JE United Kingdom 9439 Ferrotec Europe GmbH Seerosenstr. 1 Unterensingen 72669 Germany 9767 FHU Climatronix Kalkowski Piotr Obory 21a Kwidzyn 82-500 Poland 13832 FIBRAN BULGARIA S.A. Okolovrasten pat 33 Sofia 1404 Bulgaria 9441 FIBRAN s.a. Terpni 622 00 Greece 9769 Fireboy Xintex Ltd 10 Holton Road Holton Heath Ind. EstatePoole, Dorset BH16 6LT United Kingdom 14063 Firetec Systems Ltd Business Centre, Molly millars Lane 6 Wokingham RG412QZ United Kingdom 9773 Firm ANDREOTTI GIANNI Via Vecchia Villa, 36/C Cassano Magnago (VA) 21012 Italy 16288 Firma Handlowo  UsÃ ugowa PWK KuÃ ºma Piotr DrzymaÃ y 42B Kwidzyn 82-500 Poland 9776 Fluo Shanghai International Trade Co., Ltd As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 9443 Foosung Slovakia s.r.o. L. Stura 1030/74 Ilava 1901 Slovakia 9445 Frigo Chem Ltd LOTOS 22 Plovdiv 4006 Bulgaria 9780 Frigo Market Ltd Bul.Prezident Lincoln No 121 Sofia 1632 Bulgaria 9529 Frigo Plus d.o.o. Ljudevita Posavskog 8 Sesvete 10360 Croatia 9447 Frigocommerce International Ltd Dunav Blvd. 79A Plovdiv 4003 Bulgaria 9781 Frigogaz Kft RÃ ©t U.2 BudaÃ ¶rs 2040 Hungary 9783 FRIGOTECHNIK HANDELS-GMBH Ruhrstr. 111 Hamburg 22761 Germany 9785 FRIGOTECHNIK Nederland B. V. De Grote Beer 39 MR 's-Hertogenbosch 5215 Netherlands 9449 Friogas, S.A. Poligono Industrial Sepes, Parcela 10 Sagunto 46500 Spain 9787 Frysberg AB PrÃ ¤stÃ ¤ngsvÃ ¤gen 36 STRÃ MSTAD SE 452 33 Sweden 9789 Fujitsu General Limited As represented by: Fujitsu General (U.K.) CO. Limited Unit 330 Centennial Park Centennial Avenue Elstree, Herts United Kingdom 9791 FX FIRE AND SAFETY SOLUTIONS LTD Unit 3 Belvedere Business park Crabtree Manorway South Belvedere Da17 6ah United Kingdom 17706 GALAXIE FRIGORIFIQUE REUNIONNAISE SARL Avenue Drouhet 6 LE PORT 97420 France 9450 Galco S.A. AVENUE CARTON DE WIART 79 Brussels 1090 Belgium 9795 Gas tec S.r.l. Via Sant'Antonio 50 Pompei (NA) 80045 Italy 9452 Gases: Research, Innovation & Technology SL Pol. Ind. El Punsic parcela 8,3 Avinyo CP 08279 Spain 9797 Gaspack Services Limited Unit H1Gellihirion Industrial Estate Pontypridd CF37 5SX United Kingdom 9454 Gas-Servei Motores, 151-155 Barcelona 8038 Spain 9541 GAZECHIM 15 RUE HENRI BRISSON BEZIERS 34500 France 9801 GAZECHIM FROID 15 RUE HENRI BRISSON BEZIERS 34500 France 9456 General Gas S.r.l Via Aosta 5 Cernusco S/N (MI) 20063 Italy 16319 General Traffic Ltd Rutland Mill Adelaide Street Bolton Bolton BL3 3NY United Kingdom 13334 Georges S. DARAS SA 14 rue fortia Marseille 13001 France 16090 Gerling, Holz & Co. KG Ruhrstrasse 113 Hamburg 22761 Germany 9802 GFF SAS BP166 12 rue des FrÃ ¨res LumiÃ ¨res SAINT BONNET DE MURE 69720 France 9457 GHC Gerling, Holz & Co. Handels GmbH Ruhrstr. 113 Hamburg 22761 Germany 9803 GHC Handels- und Beteiligungs-GmbH Ruhrstr. 113 Hamburg 22761 Germany 9805 GHC Invest, s.r.o. KorunovaÃ nÃ ­ 6 Praha 7 17000 Czech Republic 12707 GIELLE DI LUIGI GALANTUCCI VIA FERRI ROCCO 32 ALTAMURA 70022 Italy 16183 GlobalGas GmbH Industrieweg 43 MÃ ¼nster 48155 Germany 13784 GS SARL Avenue Therodore Drouhet 41426 LE PORT/REUNION 97420 France 13586 H K Wentworth Ltd Coalfield Way Ashby de la Zouch LE65 1JR United Kingdom 9809 H. Jessen JÃ ¼rgensen A/S Tempovej 18-22 Ballerup 2750 Denmark 9543 H.Jessen Jurgensen AB ArÃ ¶ds IndustrivÃ ¤g 70 Hisings-Backa 422 43 Sweden 9810 Halon and Refrigerant Services Limited Factory Road, Sandycroft Deeside, Clwyd, Flintshire CH5 2QJ United Kingdom 16147 HANGZHOU WAYSMOS CHEMICAL CO., LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 9545 Harp International Limited GELLIHIRION INDUSTRIAL ESTATE Pontypridd, Rhondda Cynon Taff CF37 5SX United Kingdom 9812 Harp Refrigerants Limited First Floor Wilton Park House Wilton Place Dublin 2 Ireland 9461 Honeywell Fluorine Products Europe B.V. Laarderhoogtweg 18 Amsterdam NL-1101EA Netherlands 16359 HS Salg as As represented by: LUCKY CONSULTANCY di Amodio Luciano Via Rossini, 8 Ostellato, Ferrara 44020 Italy 9825 Hudson Technologies Company As represented by: Safety Hi-Tech S.r.l Via Cavour, 96 Avezzano I-67051 Italy 9826 Hudson Technologies Europe Srl Via delle Macere 20 Formello (Roma) I-00060 Italy 15894 HYFRA IndustriekÃ ¼hlanlagen GmbH Industriepark 54 KRUNKEL 56593 Germany 9829 IDS Refrigeration Ltd Green Court, Kings Weston Lane Avonmouth, Bristol BS11 8AZ United Kingdom 9556 Iglotech Sp z.o.o. Torunska 41 Kwidzyn 82-500 Poland 9463 Ingle AS Ingliste kÃ ¼la Kehtna vald Raplamaa 79004 Estonia 9834 INNER MONGOLIA 3F WANHAO FLUOROCHEMICAL CO.,LTD. As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 9837 Inventec Espana Perez Pujol, 4-2 ° Valencia 46002 Spain 9546 INVENTEC PERFORMANCE CHEMICALS 26 AVENUE DU PETIT PARC Vincennes 94683 France 9838 Inventec Performance Chemicals Italia S.R.L Via del Lavoro 10/G BUSNAGO 20874 Italy 9839 Inventec Performance Chemicals Netherlands B.V. Van Konijnenburgweg 84 Bergen op Zoom 4612 PL Netherlands 16423 ITA S.p.A. VIA FONTANA 30 ROCCAMANDOLFI 86092 Italy 9840 J & E Hall Limited Questor House, 191 Hawley Road Dartford Kent DA1 1PU United Kingdom 9842 J Reid Trading Limited Factory Road, Sandycroft Deeside, Clwyd, Flintshire CH5 2QJ United Kingdom 9846 JIANGSU SANMEI CHEMICALS CO., LTD As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 9847 JINHUA YONGHE FLUOROCHEMICAL CO., LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 9849 JOAQUIM SILVA E SOUSA, LDA. PRAÃ A DA INDIA 94 SÃ O MAMEDE INFESTA 4050 Portugal 9851 JOHN KONTES SA 12 EGALEO STR PIRAEUS 18545 Greece 9548 JSC Freolitus S. Zukausko str.13 Ramuciai, Kauno raj. 54464 Lithuania 9853 JUMES Sp. z o.o. ul.Chrobrego 117A/1-2 ToruÃ  87-100 Poland 16356 K.P.PAPWORTH & SONS Hall Farm, Conington Cambridge CB23 4LR United Kingdom 9855 Kaha Oy Ansatie 2 Vantaa FIN-01740 Finland 9857 Kidde Products Ltd Mathisen Way ColnbrookSlough SL3 0HB United Kingdom 9859 KIMIKAL El Alquian km.8 EL ALQUIANALMERIA 4130 Spain 16177 Klima  King Klimatyzacja Wentylacja ChÃ odnictwo Marcin GÃ ³rka ul. PoznaÃ ska 6 Czapury PoznaÃ  61-160 Poland 16414 KOIMBRA Sp. Z O.O. Szpitalna 40 KnurÃ ³w 44-196 Poland 16325 KOSSER JSC Marko Balabanov 47 Varna 9000 Bulgaria 9867 KOVOSLUÃ ½BA OTS,a.s. Tovacovskeho 2/92 PRAHA 3 13000 Czech Republic 16420 KRAUTLI PORTUGAL, LDA PARQUE MARINHAS D. ANA ARM.4 POVOA SANTA IRIA 2629-001 Portugal 9871 KÃ ¼lmakomponentide OÃ  Kadaka 1 Tallinn 10621 Estonia 9873 Kylma AB Fagerstagatan 29 Spanga SE-163 08 Sweden 16138 Lennox Benelux BV Watergoorweg 87 Nijkerk 3861 MA Netherlands 16133 Lennox Polska Sp. z o.o. ul. Wybrzeze Gdynskie 6A WARSZAWA 01-531 Poland 16142 LENNOX PORTUGAL Lda. Rua da Lionesa Edif. G21 446 LeÃ §a do Balio 4465-671 Portugal 16072 Lennox Refac SA Villalonquejar  PolÃ ­gono Industrial Villalonqueja 4 BURGOS 9001 Spain 9875 LG International (Deutschland) GmbH Lyoner Strasse 15 Frankfurt am Main 60528 Germany 16071 LGL FRANCE ZONE INDUSTRIELLE LES MEURIERES RUE DES ALBATRO 6 MIONS 69780 France 16134 LGL Refrigeration Spain Avenida Meridiana (Planta 12, ABD) 354 BARCELONA 8027 Spain 9877 Liani 2 Sp. z o.o. ul. PCK 2/4 Katowice 40-057 Poland 9424 Lindab Sp. z o.o. ul. Sochaczewska 144, WieruchÃ ³w OzwarÃ ³w Mazowiecki 05-850 Poland 9879 Linde Gas a.s. U Technoplynu 1324 Prague 19800 Czech Republic 9881 Linde Gas Benelux BV Havenstraat 1 Schiedam 3115 HC Netherlands 9883 Linde Gas Bulgaria Quarter Industrialna Zona Stara Zagora 6000 Bulgaria 9885 Linde Gas GmbH Carl von Linde Platz 1 Stadl-Paura 4651 Austria 9467 Linde Gas Italia S.r.l. Via G. Rossa, 3 Arluno (MI) 20010 Italy 9887 Linde Gas k.s. TuhovskÃ ¡ 3 Bratislava 83106 Slovakia 9889 Linde GÃ ¡z MagyarorszÃ ¡g Zrt. Carl von Linde street 1. RÃ ©pcelak 9653 Hungary 9469 Linde Gaz Polska Sp. z o.o. ul. Prof. MichaÃ a Ã »yczkowskiego 17 KrakÃ ³w 31-864 Poland 9891 LINDE HADJIKYRIAKOS GAS LTD LIMASSOL AVENUE 260 STROVOLOS 2029 Cyprus 9893 LINDE HELLAS L.T.D. THESI TRYPIO LITHARI Mandra Attikis 19600 Greece 9895 Linde Plin d.o.o. Celje BukovÃ ¾lak 65b Celje 3001 Slovenia 16506 Linde Plin d.o.o. Kalinovac 2/a Karlovac 47000 Croatia 9897 Linde Portugal, Lda. Av. Inf. D. Henrique, Lt. 21/24 Lisbon 1800-217 Portugal 9470 LORENZI MICAELA VIA VOLTA, 19 VEDUGGIO CON COLZANO Italy 9550 Macron Safety Systems (UK) Ltd Burlingham House, Hewett Road Gt Yarmouth NR31ONN United Kingdom 9472 Mariel Srl Via Olubi 5 GATTICO (NO) 28013 Italy 9474 MATERO LTD 22 Nikis Ave. Nicosia 1664 Cyprus 9901 Max Cool SIA K.UlmaÃ a gatve 2 Riga LV-1004 Latvia 9526 MB Frigo Grupa d.o.o. Bani 81 Zagreb-10010 Croatia 16439 Meritum Competence Krzysztof Pietrzak Syta 135 Warszawa 02-987 Poland 9904 MESSER BULGARIA EOOD 3A, DIMITAR PESHEV STR SOFIA 1528 Bulgaria 9910 Messer Romania Gaz S.R.L. Str Delea Veche, Nr 24, Cladirea de birouri A, Et 2,3, Sectorul 2 Bucharest RO-024102 Romania 9475 Mexichem UK Limited The Heath Business & Technical Park Runcorn, Cheshire WA7 4QX United Kingdom 9914 MicroCare BVBA Havendoklaan 13D Cargovil, Vilvoorde B-1804 Belgium 9916 Mitsubishi Electric Air Conditioning Systems Europe Ltd Nettlehill Road Livingston EH54 5EQ United Kingdom 16352 MIVA TRADING d.o.o. Virjanska 17 Zagreb 10000 Croatia 9477 Moralte OÃ  Ravila 53e Tartu 51011 Estonia 9920 Multi  Service S. A. Ã »wirowa 10 Kwidzyn 82-500 Poland 9478 National Refrigerants Ltd 6 Stanley Street Liverpool L1 6AF United Kingdom 16411 NFC EUROPE SP. Z O.O. P.O.W. 64A Sieradz 98-200 Poland 9923 Ningbo Koman's Refrigeration Industry Co.,Ltd As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 10011 NINHUA GROUP CO.,LTD. As represented by: LUCKY CONSULTANCY di Amodio Luciano Via Rossini, 8 Ostellato, Ferrara 44020 Italy 9552 Northtechnic OOD ul. Kukush 1 Sofia 1309 Bulgaria 16191 Novetrade International Ltd Petko Stainov 1 Varna 9000 Bulgaria 16192 Odisey Maritime Ltd Vasil Drumev 57 Varna 9000 Bulgaria 9481 Odisey Trade Ltd 57 Vasil Drumev str Varna 9002 Bulgaria 9927 OtoKlima s.c. Bliska 1B/4 MilanÃ ³wek 05-822 Poland 16349 OÃ  Alledem Kaevuri 1 Kohtla-JÃ ¤rve 30328 Estonia 9554 OÃ  BLG Components JÃ ¤rvekÃ ¼la tee 60-11 Kohtla-JÃ ¤rve 30322 Estonia 9929 Oy AGA Ab Itsehallintokuja 6 Espoo FI-02600 Finland 9931 Oy Combi Cool Ab Ruosilantie 14E Helsinki FI-00390 Finland 16314 P.H.U. KINA Miroslawa Pieprzycka Warciana 41 Jarocin 63-200 Poland 16408 P.H.A.M. Aleksander Matusiak Laska 68 Zdunska Wola 98-220 Poland 16179 P.T. YDROFREAR LTD AG. GEORGIOU 65 LIMASSOL 4188 Cyprus 14486 P.THEODOSIOU & SONS REFRIGERATION LTD DEDALOU 4 LIMASSOL 4044 Cyprus 16272 P.U.H. Center-Gaz Zbigniew Janas Ã w.Brata Alberta 2E CzÃstochowa 42-224 Poland 16416 PALARO Sp. Z O.O. StrzelcÃ ³w Bytomskich 41 Rydultowy 44-280 Poland 9937 PANASONIC PROCUREMENT MALAYSIA SDN. BHD. As represented by: Panasonic Marketing Europe GmbH Hagenauer Str. 43 Wiesbaden 65203 Germany 9943 POLARO SP. Z O.O. PLAC WOLNOÃ CI 13 RZESZÃ W 35-073 Poland 9947 PPUH MACPOL Sp.z o.o. SÃ owiaÃ ska 2b/7 Ruda Ã lÃ ska 41-700 Poland 14170 Praxair nv Nijverheidsstraat 4 Westerlo (Oevel) 2260 Belgium 16284 PRZEMYSLAW MATUSIAK LASKA 68 POLAND 68 ZDUNSKA WOLA 98-220 Poland 9952 QUZHOU JINYUAN HONGTAI REFRIGERANT CO.,LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 9959 Refnet AB PrÃ ¤stÃ ¤ngsvÃ ¤gen 36 STRÃ MSTAD 452 33 Sweden 9961 REFRICO AB DatavÃ ¤gen 55 Askim 43632 Sweden 9965 REFRIGERANT ITALIA SRL VIA MEUCCI 1 B NOVENTA DI PIAVE 30020 Italy 9967 Refrigerant Sales Ltd 6 Stanley Street Liverpool L1 6AF United Kingdom 9558 Refrigerant Solutions Limited 8 Murieston Road, Hale Altrincham, Cheshire WA15 9ST United Kingdom 9971 Refsystem Sp. z o.o. MetalowcÃ ³w 5 GrudziÃ dz 83-600 Poland 16376 REGATA Trg Petra Zrinskog 2 Otocac 53220 Croatia 16351 Respait OÃ  Kaevuri 1 Kohtla-JÃ ¤rve 30328 Estonia 9487 REVERS LTD KATLAKALNA 4C RIGA LV1073 Latvia 9973 Rivoira Refrigerants s.r.l. Via Benigno Crespi 19 Milan 20165 Italy 9974 Rotex Heating Systems GmbH Langwiesenstrasse 10 GÃ ¼glingen 74363 Germany 9976 RPL Holdings Limited 8 Murieston Road Hale, Altrincham WA15 9ST United Kingdom 9978 RSL Ireland Limited 48F Robinhood Industrial Estate ClondalkinDublin Dublin 22 Ireland 16418 RUTA Sp. z O.O. ARMII KRAJOWEJ 9 WODZISLAW SLASKI 44-300 Poland 9489 S.C. LINDE GAZ ROMANIA S.R.L. STRADA AVRAM IMBROANE NR. 9 Timisoara, Judetul Timis 300136 Romania 15809 SAFE ANTINCENDI SRL VIA GALILEO GALILEI 15 CUGGIONO 20012 Italy 9559 Safety Hi-Tech Srl Via Cavour 96 Avezzano (AQ) 67051 Italy 9980 Safrano Dariusz Nowakowski Sp.j. Dolna Wilda 89 PoznaÃ  61-501 Poland 9982 Saldogas S.r.l. Via Argine Ovest 127 Napoli (NA) 80146 Italy 9986 Sarl PROTCLIM Rte de Bordeaux CHALAIS 16210 France 9988 Saval B.V. Huifakkerstraat 22 Breda 4815 PN Netherlands 9491 Savi Inwestycje Sp. z o.o. ul. Wolowska 2 Oborniki Slaskie 55-120 Poland 9989 Savi Technologie sp. z o.o. sp.k. ul. Wolnosci 20 Psary, Wroclaw 51-180 Poland 9990 SC DAIKIN AIRCONDITIONING CENTRAL EUROPE  ROMANIA SRL Calea Floreasca 169A Bucuresti 14459 Romania 16286 SC NINGBO INTERNATIONAL LTD As represented by: LUCKY CONSULTANCY di Amodio Luciano Via Rossini, 8 Ostellato, Ferrara 44020 Italy 9992 Schiessl Bulgaria Ltd bul.Prezident Lincoln No 98 Sofia 1632 Bulgaria 9517 Schiessl Polska Sp. z o.o. Raszynska 13 Piaseczno 05-500 Poland 9994 Schiessl, s.r.o. Jablonova 49 Praha 10 106 00 Czech Republic 9996 Sea-Fire Europe Ltd Unity 2 Discovery Voyager Park Portfield Road Portsmouth PO2 5FN United Kingdom 9998 SEMINCK GAS NV DIEBEKE 12 GERAARDSBERGEN 9500 Belgium 9999 ServiceNed B.V. Zaanstraat 6C Lelystad 8226 ND Netherlands 10003 Shandong Huaan New Material Co.,Ltd As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 10004 Shanghai Aohong Chemical Co., Ltd As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 16148 SHANGHAI T-CHEMI TRADING CO., LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 10005 SHANGHAI WAYSMOS FINE CHEMICAL CO., LTD As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 10007 SIECO SRL Via delle Lame, 114 BOLOGNA 40122 Italy 9527 Simat Prom d.o.o. Rudeska cesta 96 Zagreb 10 000 Croatia 10008 SINOCHEM ENVIRONMENTAL PROTECTION CHEMICALS (TAICANG) CO., LTD. As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 10080 SINOCHEM LANTIAN FLUORO MATERIAL Co., Ltd As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 10009 Sinochem Modern Environmental Protection Chemicals (Xi'an) Co., Ltd As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 15986 SINOCHEMLANTIAN TRADING CO., LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 9499 Sinteco S.R.L. Via IV NOVEMBRE 51 Cerano (NO) 28065 Italy 12706 Sistemas TÃ ©cnicos Contra Incendios S.L.U Pol. Ind.Carbonera Sistecoin Soria 42190 Spain 9501 Soc. Port. do ArlÃ ­quido, ArlÃ ­quido, Lda. Rua Dr AntÃ ³nio Loureiro Borges, 4 - 2o, Arquiparque, Miraflores AlgÃ ©s 1495-131 Portugal 10015 SOCIETA' ITALIANA ACETILENE E DERIVATI S.P.A. VIA SAN BERNARDINO, 92 BERGAMO 24126 Italy 10016 Soderec International SA 1 allÃ ©e de la quincaillerie Pierrelatte 26700 France 10018 SOL S.p.A. Via Gerolamo Borgazzi 27 Monza 20900 Italy 10019 Solquimia France SAS 302 Rue Garibaldi Lyon 69007 France 9502 SOLQUIMIA IBERIA, S.L. C/Paraguay 4 (P.I. CENTROVIA) La Muela 50198 Spain 11469 Solvadis polska sp. z o.o. Pilsudskiego 74 WrocÃ aw 50-020 Poland 9503 Solvay Fluor GmbH Hans-BÃ ¶ckler-Allee 20 Hanover 30173 Germany 9505 Solvay FluorÃ ©s France 25 rue de Clichy Paris 75009 France 9506 Solvay Specialty Polymers France SAS 2, Avenue de la RÃ ©publique CS10001Tavaux Cedex 39501 France 10021 SoÃ ³s Ã ©s TÃ ¡rsa HÃ ±tÃ technikai Zrt. KÃ ¶virÃ ³zsa. 5. Budapest H1163 Hungary 11926 Soterus UAB Silelio str. 3 Sakiu km, Domeikavos distr. Kauno raj LT47412 Lithuania 10022 SOTRAGAL BELGIUM S.A. AVENUE CARTON DE WIART 79 BRUXELLES 1090 Belgium 10023 Sotragal Mont Blanc (S.M.B) 20 rue de Bourgogne Saint-Priest 69800 France 10025 STAG, S.A. C/LUIS I NAVE 6A2 MADRID 28031 Spain 10027 STAGI INTERNATIONAL, S.A. C/LUIS I NAVE 6B2 MADRID 28031 Spain 9565 Synthesis Chimica s.r.l Strada Statale 494 km. 48 Castello d'Agogna 27030 Italy 10037 SYNTHESIS SPA VIA BIANCONESE, 118 FONTEVIVO 43010 Italy 15836 SYSTHERM ChÃ odnictwo i Klimatyzacja sp. z o.o. Ã w. Wincentego 7 PoznaÃ  61-003 Poland 9508 Systherm Danuta Gazinska s.j. SW Wincentego 7 Poznan 61003 Poland 15531 Systherm Technik Sp. z o.o. Ã w. Wincentego 7 PoznaÃ  61-003 Poland 10038 T.T.INTERNATIONAL CO.,LTD. As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 9510 TAIRIS AEVE 68 Petrou Ralli str Egaleo 12241 Greece 10040 Tazzetti GmbH OhmstraÃ e 3 c/o LW TAX Lemaitre Wittkowski GmbH MÃ ¼nchen DE-80802 Germany 9511 Tazzetti S.p.A. Corso Europa 600/A Volpiano (TO) 10088 Italy 10041 Tazzetti SARL 37/41 Boulevard Dubouchage c/o Regus Nice FR-06000 France 9513 Tazzetti, S.A.U. Calle Roma 2 Torres de la Alameda 28813 Spain 9566 TEGA  Technische Gase und Gasetechnik Werner-von-Siemens-Str. 18 WÃ ¼rzburg 97076 Germany 10047 Teo Max Ltd kv. Ovcha kupel 2, bl. 43, vh. A, ap. 21 Bul.Prezident Lincoln No 121 Sofia 1632 Bulgaria 9515 Tepostop Pardubicka 1777 Prelouc 53501 Czech Republic 10049 TERENDER Leszek Bystrzycki GrudziÃ dzka 1 Sadlinki 82-522 Poland 16346 TFI-Telemark, Inc. As represented by: Jurgen Christian Mueller Zeilweg 19 Frankfurt am Main D-60439 Germany 10050 Tianjin Aohong environmental protection material Co., Ltd As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 10051 TMC FRIGO d.o.o. RadniÃ ka 52/R3/4 RadniÃ ka cesta 198 Zagreb 10000 Croatia 14125 TOPOX SAS PARC LOGISTIQUE SUD IDF ZAC2 14 SAVIGNY-SUR-CLAIRIS 89150 France 9519 TOPOX-FOAM, S.L. POL. IND. EL MAS VELL C/DE L'OLI S/N VALLMOLL (TARRAGONA, SPAIN) 43144 Spain 10056 TST-STAG, S.A. C/LUIS I, NAVE 6B1 MADRID 28031 Spain 16151 tt coil as Svanningevej 2 Aalborg Oe 9220 Denmark 13777 UAB AD Baltic UkmergÃ s 284 Vilnius LT-06115 Lithuania 12889 UAB Studio Shape S. Zukausko g. 17F-2 Ramuciai, Kaunas distr. LT54464 Lithuania 14631 UABAGA Didlaukio 69 Vilnius LT-08300 Lithuania 10058 Uniechemie B.V. Aruba 21 APELDOORN 7332 BJ Netherlands 10060 UNIKLIMA ARKADIUSZ GÃ RNIAK ul. MaÃ obÃ dzka 1/26 Sosnowiec 41-200 Poland 10061 URW Refrigeration Wholesale Limited 15 Bruntcliffe Avenue, Leeds 27 Industrial Estate Morley, Leeds LS27 0LL United Kingdom 10063 VACS Europe Limited Budbrooke Point No 2 Budbrooke Industrial Estate Budbrooke Road Warwick CV34 5XH United Kingdom 9521 Vrec-Co Kft. Kossuth 12 Szatymaz 6763 Hungary 15946 Waste Mixtures Limited Murieston Road 8 Altrincham WA159ST United Kingdom 9522 Westfalen AG Industrieweg 43 MÃ ¼nster 48155 Germany 16030 Westfalen Austria GmbH AumÃ ¼hlweg 21/Top 323 Leobersdorf 2544 Austria 16069 Westfalen bvba sprl Jaargetijdenlaan 100 Brussel 1050 Belgium 10072 Westfalen France Parc d'activitÃ ©s Belle Fontaine Rosselange 57780 France 16327 Westfalen Gassen Nederland BV Rigastraat 20 Deventer 7418 EW Netherlands 9524 WIGMORS IRYSOWA STREET 5 WROCLAW 51117 Poland 10074 ZakÃ ad Instalacyjno  Elektryczny Alarmy, TV, Kamery GABI Robert ZadroÃ ¼ny KrÃta 14 Kwidzyn 82-500 Poland 10076 ZakÃ ad UsÃ ug ChÃ odniczych i Elektrycznych COLDROR.GÃ ³rzkowski ul. Agrestowa 5 Ã ysomice 87-148 Poland 10078 Zerofrio-Equipamentos de Frio e Ar Condicionado, Lda Casal da VÃ ¡rzea Estrada da Arruda 2615-204 Alverca Portugal 10079 ZHEJIANG JUHUA CO., LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 10081 ZHEJIANG LANTIAN ENVIRONMENTAL PROTECTION HI-TECH CO., LTD. As represented by: REACH24H CONSULTING GROUP Paramount Court, Corrig Road, Sandyford Dublin 18 Ireland 10082 ZHEJIANG QUHUA FLUOR-CHEMISTRY CO., LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 10083 ZHEJIANG QUZHOU LIANZHOU REFRIGERANTS CO., LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 10084 ZHEJIANG SANMEI CHEMICAL IND. CO., LTD As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland 10085 ZHEJIANG YONGHE REFRIGERANT CO., LTD. As represented by: CHEMICAL INSPECTION & REGULATION SERVICE LTD. Singleton House, Laurence Street Drogheda Co. Louth Ireland Done at Brussels, 24 October 2017. For the Commission Miguel ARIAS CAÃ ETE Member of the Commission (1) OJ L 150, 20.5.2014, p. 195. (2) Commission Implementing Decision 2014/774/EU of 31 October 2014 determining, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases, reference values for the period 1 January 2015 to 31 December 2017 for each producer or importer who reported placing on the market hydrofluorocarbons under Regulation (EC) No 842/2006 of the European Parliament and of the Council (OJ L 318, 5.11.2014, p. 28). (3) Commission Implementing Regulation (EU) No 1191/2014 of 30 October 2014 determining the format and means for submitting the report referred to in Article 19 of Regulation (EU) No 517/2014 of the European Parliament and of the Council on fluorinated greenhouse gases (OJ L 318, 5.11.2014, p. 5). ANNEX Reference values (1) for the period 1 January 2018 to 31 December 2020 for each producer and importer for which data is available on the placing on the market of hydrofluorocarbons from 1 January 2015. (1) Commercially sensitive  in confidence  not to be published.